Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/586,131 filed on 09/27/2019. Claims 1-20 are pending in this communication.

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 12 & 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over GRAF; Jonathan Peter et al., Pub. No.: US 2021/0117556 A1 in view of PLUSQUELLIC; James, Pub. No.: US 2020/0342112 A1.

Regarding Claim 1, GRAF discloses a method comprising:
receiving, from a host, by a trusted configuration manager circuit of a configurable integrated circuit (IC), a request for bitstream load services of a bitstream for a user circuit {Fig. 3 & [0041], “a corresponding FPGA configuration Bitstream file 302 containing private design implementation information for the FPGA (typically provided in a proprietary formatted sequence of binary bits or bytes), is also parsed and developed into a set of Bitstream Expectations 304”. Examiner’s note: bitstream are received for FPGA’s bitstream validation} into a partial region … of the configurable IC die {[0041], “These two sets of Expectations 303, 304 comprise encoded descriptive information which represents each of the individual “expected” physical resources (parts/primitives) and their associated die/chip geographical region/tile that are specified by the FPGA Place-list and the FPGA Bitstream”};
loading {Fig. 3 element 302 > element 302}, by the trusted configuration manager circuit, from a non-volatile memory of the host {[0028], “Databases and other memory/ media elements and applications may be implemented on a single system or distributed across multiple systems”}, a security processor into the partial region … of the configurable IC die circuit; loading, from the host, through the trusted configuration manager, to the security processor, the bitstream {[0049], “a partial EDB artifact/file may be used to represent only certain security functions within the Bitstream which should be turned on, thereby ignoring all other functions contained within the Bitstream. Such an arrangement would allow the assessment/verification of an existing security subsystem without imposing restrictive requirements on the rest of the configuration”};
processing the bitstream, by the security processor, to determine if the bitstream is authentic or not authentic {[0033], “PV-Bit 200 is contemplated as a software utility/app that when executed by a computer processor or the like controls the processor to at least obtain/accept, read and parse input files containing FPGA Bitstream data and a corresponding an FPGA Place-list, create and compare database entries and generate a report indicating the results of the comparison for providing assessment/verification of trust in the FPGA design representation”. Examiner’s note: place-list is list of bitstream to be compared with for trust verification, in other words whether subject bitstream is authentic/ acceptable or not authentic/acceptable}; 
transferring the bitstream from the security processor to a local memory as the security processor is processing the bitstream {[0054], “program modules can be located in … local … computer storage media including memory storage devices.” … [0063], “An implementation of PY-Bit software 706 can be stored on or transmitted across some form of computer readable media”};
transmitting an indication to the trusted configuration manager that the bitstream is not authentic if the security processor determines that the bitstream not authentic {[0039], “These generated records of "unmet" expectations are organized into lists or information sets and may be stored as one or more Unmet Expectations List (UEL) files within a separate memory or as a separate part of the EDB” … Fig. 6 elements 650, 652 & [0044], “The reading and comparison of Expectations continues, as indicated at blocks 650 and 651, until all Place-list and Bitstream Expectations have been compared. As indicated at block 652, any remaining Expectation for which a matching Expectation could not be identified is marked or stored as an “Unmet” Expectation”} and …
transmitting an indication {Fig. 1 element 103 – ‘report’} to the trusted configuration manager that the bitstream is authentic if the security processor determines that the bitstream authentic {ABSTRACT, “assess the trustworthiness of a design representation while maintaining its confidentiality and thwarting attempts at unauthorized access, misappropriation, and reverse engineering of confidential proprietary aspects of the design representation and/or its bit stream”} and transferring the bitstream by the trusted configuration manager from the local memory into a partial reconfiguration {[0049], “Using a partial/inexact EDB artifact/file also enables design trust to be verified upon partial Bitstreams that are swapped at runtime via partial reconfiguration of the device”} interface for configuring the partial region of … the bitstream {[0070], “In FIG. 8, a schematic diagram … for implementing a comprehensive forward design trust for FPGA. This scheme/methodology anticipates the use of a blend of commercial EDA software and various custom trust analysis tools and techniques which operate at nodes (A), (B), (C) and (D) for developing and verifying trust in FPGA/microelectronic device Bitstreams”}. 
… non-authenticity of the (bitstream) {see cited portion of [0033] above and the examiner’s note associated with that} … 
GRAF, however, does not explicitly disclose
… of a core fabric … of the core fabric …
… allowing for the security processor to be overwritten based on the … [unwanted] bitstream; and …
In an analogous reference PLUSQUELLIC discloses
… of a core fabric … of the core fabric {[0113], “In addition to the two threats mentioned above, another threat is an attack in which an adversary adds additional functions to the unused portion of the PL fabric in the unencrypted bitstream. Hence, fanout may be easily added to the routing networks defined by the FPGA switch boxes, providing multiple opportunities for adversaries to add ‘observation points’ to, e.g., the AES key registers as a means of creating an information leakage channel”} … 
… allowing for the security processor to be overwritten based on the non-authenticity of the bitstream {Fig. 2 & [0117], “This ensures that any malicious functions that may have been incorporated by an adversary in unused PL regions of the SASB bitstream are overwritten (discussed more fully below)”}; and …
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify GRAF’s technique of ‘verifying selected bitstream in a FPGA to establish bitstream trust’ for ‘capability to overwrite a selected bitstream if necessary to meet security’, as taught by PLUSQUELLIC, in order to develop a secured FPGA design. The motivation is to prevent data intrusion in FPGA while bitstream is transferred between different memory location and prevent unauthorized access by employees.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 3, GRAF as modified by PLUSQUELLIC discloses all the features of claim 2. The combination further discloses
wherein the local memory is not accessible by other circuits of the host {PLUSQUELLIC: [0113], “… It is contemplated that during the design of the secure boot technique that custom paths are created through the FPGA routing switch boxes. These custom paths, called ‘blocking paths’, are designed to block all fanout points to wires which carry ‘sensitive’ information, e.g., wires driven by the key register. The delays of each of the ‘blocking paths’ is also measured and used in the key generation process. Therefore, adversaries who remove or manipulate the configuration of the blocking paths causes key regeneration to fail”}. 

Regarding Claim 5, GRAF as modified by PLUSQUELLIC discloses all the features of claim 1. The combination further discloses
configuring the partial region of the core fabric with the bitstream in the partial reconfiguration interface circuit if the bitstream is authentic {GRAF: [0049], “Using a partial/inexact EDB artifact/file also enables design trust to be verified upon partial Bitstreams that are swapped at runtime via partial reconfiguration of the device”}.

Regarding Claim 12, GRAF as modified by PLUSQUELLIC discloses all the features of claim 1. The combination further discloses
allowing, by the trusted configuration manager, for the security processor to be overwritten after the bitstream is transferred into a partial reconfiguration interface {GRAF: [0028], “the inherent flexibility of computer-based systems allows for a great variety of possible configurations, combinations, and divisions of tasks and functionality between and among the components”}.

Regarding claim 13, claim 13 is claim to a method using the method of claim 1. Therefore, claim 13 is rejected for the reasons set forth for claim 1.

Claims 2 & 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over GRAF; Jonathan Peter et al., Pub. No.: US 2021/0117556 A1 in view of PLUSQUELLIC; James, Pub. No.: US 2020/0342112 A1 and further in view of VENKATARAMAN; Krishnan, Pub. No.: US 2018/0164865 A1.

Regarding Claim 2, GRAF as modified by PLUSQUELLIC discloses all the features of claim 1. However, the combination does not explicitly disclose
wherein the local memory is a double data rate RAM that is accessible by the configurable IC die.
 In an analogous reference VENKATARAMAN discloses
wherein the local memory is a double data rate RAM that is accessible by the configurable IC die {[0030], “Device 100 may also include one or more memory dies, such as high speed serial or parallel memory dies. One or more FPGA dies in device 100 may be tightly coupled to one or more memory dies (e.g., memory die 108), which may include … double data rate (DDR)/quadruple data rate (QDR) static random-access memory (SRAM)”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify GRAF’s technique as modified by PLUSQUELLIC of ‘verifying selected bitstream in a FPGA to establish bitstream trust for capability to overwrite a selected bitstream if necessary to meet security’ where ‘implementing double data rate RAM’ by VENKATARAMAN, in order to fast configure IC die’. The motivation is - double data rate synchronous dynamic random access memory (DDR SDRAM) is a type of random-access memory module that allows for higher transfer rates and faster performance compared to earlier RAM modules. DDR SDRAM transfers memory on both the rising edge and falling edge of a clock cycle, doubling the transfer rate.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 4, GRAF as modified by PLUSQUELLIC discloses all the features of claim 1. However, the combination does not explicitly disclose
wherein the configurable IC die is on a PCie card in the host.
VENKATARAMAN further discloses
wherein the configurable IC die is on a PCie card in the host {claim 2, “A multi-die network processor device, comprising: a network interface controller (NIC) die comprising NIC circuitry configured to implement an Ethernet media access control (MAC) protocol; a peripheral component interconnect express (PCIe) die comprising PCIe circuitry configured to implement a PCIe protocol; and a memory die configured to store network packets”}.

Allowable subject matter
Claims 6 & 10 will be allowable if written in independent form with base method claim 1 and Claims 14 &16 will be allowable if written in independent form with base device method claim 13. 
Reasons of allowance of claim 1: what is missing from the prior arts is: transmitting an indicator from the trusted configuration manager to a baseboard management controller for allowing the security processor to be overwritten if the bitstream is not authentic, and configuring, by the trusted configuration manager, the multiplexer to route the bitstream from the local memory through the trusted configuration manager to the partial reconfiguration interface without transmitting the bitstream through the security processor. 
Reasons of allowance of claim 13: what is missing from the prior arts is: loading, from the host to the security processor, the bitstream comprises not routing the bitstream into the security processor through the trusted configuration manager, and configuring a communication link into the core fabric between an input-output block of the configurable IC die and the security processor.
Therefore, claims 6-11, and 14-17 are objected, and Independent system claim 18 and its dependent claims 19 & 20 are allowed.

Conclusion
Following prior arts have been considered but are not applied:
NEWELL; G. Richard (US 2015/0100793 A1) – Method of improving FPGA security using authorization codes.
KIVIMAKE; Tommi et al. (US 6,785,816 B1) – System and method for secured configuration data for programmable logic devices.
WEBER; Scott J. et al. (US 2019/0050604 A1) – On-device bitstream validation : “A programmable logic device verifies that configuration data permissibly programs the programmable logic device. The programmable logic device includes a programmable fabric having partitions to be programmed by the configuration data, a secure device manager that may generate masks based on the configuration data, and a local sector manager.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491